Andrews, Judge,
dissenting.
Messaadi testified that upon her arrival at Paulding Memorial Medical Center (the hospital), she and her child were taken to a treatment room. As her child was placed on an examination table, a hospital nurse pulled out a small stool attached to the table, which was used as a step up. A short time later as Messaadi was sitting next to the table by her child, the electricity at the hospital went off during a rainstorm. Messaadi testified that it was so dark in the treatment room she could not see anything in the room, not even the doorway. A hospital nurse came by the doorway to the room with a flashlight and told Messaadi and some other persons, who were also in the room, to come out into the waiting room. Messaadi picked up her child, and as she walked past the examination table toward the door, she tripped and fell over the stool she had just seen pulled out from the end of the table. As the majority notes, Messaadi admitted it was so dark in the room when she got up to leave that she would have been unable to see the stool even if she had looked down at it. When asked if she thought she could see well enough to get to the door as she started to exit the room, Messaadi responded: “I didn’t think. They just said come out, and I was doing what I was told to do.”
The existence of the examining table stool was not a defect in the premises, but a usual obstruction one could expect in this hospital setting. See Meriwether Mem. Hosp. v. Gresham, 202 Ga. App. 535, 536 (414 SE2d 694) (1992). Additionally, even if she could not see the stool in the dark, Messaadi obviously knew of the existence and location of the stool because she saw the nurse pull it out shortly before she tripped over it. There is no duty to warn of obvious dangers where the invitee knows or should know of its existence. Id. at 536.
The fact that the room was dark as a result of the electrical failure at the hospital does not excuse Messaadi from exercising reasonable care under the circumstances. “It is an act of negligence to go on or over premises where it is to be reasonably expected that obstructions incident to a business activity exist and are concealed by the darkness. In such circumstances, one who chooses to walk in darkness *762does not exercise ordinary care for his own safety.” (Citations and punctuation omitted.) Id. at 537. Nor does the fact that a hospital nurse told her to come to the waiting room alter the rule requiring the exercise of ordinary care. “A person cannot undertake to do what obviously is a dangerous thing, even if he is directed by another, without' assuming the risks incident thereto and without himself being guilty of such lack of due care for his safety as to bar him from recovery.” Forde v. C & S Ga. Corp., 178 Ga. App. 400, 402-403 (343 SE2d 164) (1986).
Decided March 17, 1994
Reconsideration denied April 1, 1994.
Webb, Carlock, Copeland, Semler & Stair, Wade K. Copeland, Pat M. Anagnostakis, Todd M. Yates, for appellant.
Peter M. Blackford, John E. Gilchrist, for appellee.
Contrary to the majority’s position, this case does not contain the coercive elements addressed in Kitchens v. Winter Co. Builders, 161 Ga. App. 701, 702-703 (289 SE2d 807) (1982). In Kitchens we concluded that a construction worker told to do certain dangerous work was faced with the coercive circumstances of either continuing the dangerous work with full appreciation of the danger, or refusing to work and losing his job. Under those circumstances, we found a question of fact existed as to whether or not the worker assumed the risk of pursuing a known dangerous course of conduct. In the present case, there was no similar evidence of coercion. There was no evidence of an emergency situation which posed a threat to Messaadi or her child. The lights went out. It was dark. A nurse told her to leave the darkened room. Under these circumstances, logic and common sense would dictate that if, as Messaadi contends, it was obviously too dark to safely walk out of the room, she should have stayed put and informed the nurse of that fact. Messaadi assumed the risk of blindly walking in a totally darkened room. See Meriwether, supra; Forde, supra. The hospital was entitled to summary judgment.
I am authorized to state that Presiding Judge McMurray and Presiding Judge Birdsong join in this dissent.